Citation Nr: 0725111	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  01-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for partial paralysis of the left tibial nerve, 
residuals of shell fragment wound (SFW).

3.  Entitlement to a disability rating in excess of 30 
percent for scarring and residuals of SFW of the left 
proximal thigh, Muscle Groups XIV and XV.

4.  Entitlement to a disability rating in excess of 30 
percent for scarring and residuals of SFW of the left lower 
leg and heel, Muscle Group XII.

5.  Entitlement to an initial disability rating in excess of 
10 percent for low back strain.

6.  Entitlement to an initial compensable disability rating 
for left hip strain.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1968.  He served in the Republic of Vietnam during 
the Vietnam era and was the recipient of the Purple Heart, 
among other awards.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
issued in September 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
wherein the RO granted service connection for PTSD and 
assigned an initial 10 percent rating, effective from January 
18, 2000, and denied the claims for increased rating for 
residuals of SFWs and for service connection for low back and 
left hip conditions.  By a January 2002 rating decision, the 
RO assigned an initial 30 percent rating for PTSD, 
retroactively effective from January 18, 2000.  As the 30 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran testified at an RO hearing in November 2001; a 
transcript of the hearing is associated with the claims file.

In September 2003 and July 2005, the Board remanded the case 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  By a 
February 2006 rating decision issued in August 2006, the AMC 
granted service connection for low back strain and left hip 
strain and assigned initial 10 percent and noncompensable 
(zero percent) ratings, respectively, effective from January 
18, 2000.  In a July 2007 informal hearing presentation, the 
veteran's representative disagreed with the initial ratings 
assigned for the veteran's low back and left hip strain.

As the veteran is appealing the initial assignment of the 
disability ratings assigned for PTSD, for low back strain and 
for left hip strain, these issues have been framed as listed 
on the front page of this decision.  See Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

The issues of higher initial ratings for residuals of SFWs 
and for low back and left hip strain are being REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDING OF FACT

As a result of his PTSD, the veteran has panic attacks more 
than once a week, impairment in short-term memory, 
disturbances in motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; these symptoms reflect occupational and social 
impairment with no more than reduced reliability and 
productivity.  Occupational and social impairment with 
deficiencies in most areas has not been shown.




CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 50 
percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an initial disability rating in excess of 30 
percent for PTSD.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  



In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a July 2000 rating decision, awarded 
the veteran service connection for PTSD and assigned a 10 
percent rating.  Thus, the veteran's PTSD claim was 
substantiated in July 2000 and later was assigned an initial 
30 percent rating in a January 2002 rating decision.  
Therefore, VA no longer has any further duty to notify the 
veteran on how to substantiate his claim for a higher initial 
rating for PTSD.  Rather, VA is required to fulfill its 
statutory duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that, collectively, 
the RO/AMC notified the veteran of the criteria for 
establishment of a higher rating by way of an October 2000 
statement of the case (SOC) and letters dated in February 
2004 and July 2005.  Furthermore, the AMC readjudicated the 
veteran's claim for a higher initial rating for PTSD in a 
February 2006 supplemental SOC (SSOC).  In an August 2006 
letter, the AMC informed the veteran of how effective dates 
are assigned.  Therefore, the Board determines that any 
defect in VCAA notice with regard to the issue decided herein 
is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating claim 
for PTSD, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue decided herein has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations in May 2000 and August 2005.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  In fact, he has 
repeatedly stated that he is not receiving medication or 
treatment for his PTSD.  There is no indication there exists 
any additional evidence that has a bearing on his PTSD 
increased rating claim that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).



Specific rating criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2006).

A 30 percent rating is warranted when the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2006).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference VA's adoption of 
the DSM-IV, for rating purposes] (2006).

Analysis

In a July 2000 rating, the RO granted service connection for 
PTSD and assigned an initial 10 percent evaluation from 
January 11, 2000.  In January 2002, the rating was increased 
to 30 percent from January 11, 2000.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD.  To be entitled to the next-
higher 50 percent evaluation under the General Rating Formula 
for mental disorders, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In this case, the medical evidence clearly demonstrates the 
veteran's inability to establish and maintain effective 
relationships.  A May 2000 VA social survey examiner 
indicated that the veteran's massively supportive family and 
community seemed to have cushioned him from some of the post-
traumatic effects of his wartime experience and injury and 
account for him being more functional than might otherwise be 
expected.  At a May 2000 VA PTSD examination, the veteran 
indicated that he had one stretch where he was unemployed in 
the 1990's, which led to some marital strife.  He stayed with 
one of his sisters for about three months until he got a job, 
and then moved back in with his wife and children.  At a 
November 2001 RO hearing, the veteran reported that he was 
separated from his wife of 28 years, having moved out about 
two weeks earlier.  He guessed that he was kind of withdrawn; 
adding that if it wasn't for his wife he probably would not 
have "gone out as much as I did, she was the social one".  
Instead of getting angry he withdraws and keeps his thoughts 
to himself.  The August 2005 VA examiner stated that the 
veteran has difficulty in establishing and maintaining 
effective relationships, noting that he was separated from 
his wife from 2000 until April 2004 and that he had to leave 
his prior job three years earlier because of thoughts of 
wanting to choke his boss.  The veteran had to take time off 
from work due to his PTSD problems at both his old and 
current jobs.  He works by himself now, so it is not as 
stressful at his new job where he is primarily isolated from 
others.  He does have contact with people he calls on in his 
medical sales position, but he is on the road a lot.  

The medical evidence also shows that the veteran has had 
suicidal ideation, albeit with no intent or plan.  See the 
May 2000 and August 2005 VA PTSD examination reports and his 
hearing testimony.  The August 2005 VA examiner also stated 
that the veteran had fantasies about harming his boss three 
years earlier; however, he never did act on those thoughts.

The veteran was noted to have terrible survivor's guilt 
during his May 2000 VA social survey.  The May 2000 VA PTSD 
examiner diagnosed the veteran with PTSD of moderate severity 
(with the main feature of chronic survival guilt from being 
wounded when others died in Vietnam that were in his platoon 
all on the same day) and assigned GAF scores of 50-52.  The 
examiner added that the veteran "continues to question what 
his purpose in life is suppose to be and he does not feel 
very highly about himself in general."  At his hearing, the 
veteran testified that he has nightmares at least once a 
month, but thinks of Vietnam daily.  The August 2005 VA PTSD 
examiner opined that the veteran definitely has disturbances 
of motivation and mood, which are directly related to his 
PTSD condition, with daily reminders of traumatic combat 
experiences in Vietnam.  This examiner noted that the veteran 
has panic attacks more than once a week.  At times, the 
examiner stated the veteran is clearly overwhelmed by his 
symptomatology.

At the May 2000 VA PTSD examination, the veteran admitted to 
having some short-term memory problems which he ascribed to 
aging.  However, the August 2005 VA examiner noted that the 
veteran reported that his short-term memory problems had 
worsened over the past greater than five years since the 
examiner last saw the veteran.  He stated that it was worse 
than just forgetting where he left his keys or something like 
that.  During the August 2005 VA PTSD examination, the 
veteran's speech was irritated at times; his affect was 
constricted.  He showed anxiety throughout the interview.  
This examiner concluded that the veteran's chronic PTSD was 
severe, as his condition had worsened since he saw the 
veteran in May 2000.  He assigned a GAF score of 47.

The VA examiners assigned GAF scores ranging between 47 and 
52, which are indicative of moderate difficulty in social and 
occupational functioning.

Despite the fact that some of the criteria enumerated for a 
50 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 50 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  Thus, even though all of 
the criteria for the assignment of a 50 percent disability 
rating have not been met, the Board concludes that the 
symptomatology of the veteran's PTSD is more serious than the 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks" 
contemplated by the 30 percent level, and more closely 
approximates "reduced reliability and productivity" in 
occupational and social functioning as contemplated by the 50 
percent disability rating.  To that extent, the appeal is 
granted.

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
However, for reasons expressed immediately below, the Board 
has concluded that the evidence does not support a conclusion 
that the veteran has symptoms of occupational and social 
impairment with deficiencies in most areas which would 
warrant the assignment of a 70 percent disability rating.

In this case, there was no objective evidence of 
circumstantial, circumlocutory or stereotyped speech on 
examination in 2000 or 2005.  Both VA examiners noted that 
the veteran was alert and oriented times three.  He had good 
eye contact and was cooperative.  His speech was spontaneous.  
There was no evidence of near continuous panic or depression 
affecting the veteran's ability to function independently.  
More specifically, the veteran's thought processes were found 
to be logical and coherent.  

Nor is there evidence of persistent delusions or 
hallucinations.  The veteran has not described any auditory 
or visual hallucinations or delusions either on examination 
or during his testimony.  

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although as discussed above there 
were references to suicidal ideation, the veteran has never 
articulated any intent or plan.   In addition, although as 
discussed above the veteran has difficulty dealing with 
others, there is no evidence of any behavior which could be 
described as "grossly inappropriate", even though he felt 
like choking his former boss at one time.  During his 
hearing, the veteran testified that he is more likely to 
isolate himself than to resort to anger or violence.

There is also no evidence that the veteran has impaired 
impulse control or that he has neglected his personal 
appearance and hygiene.  At both VA examinations he was noted 
to be adequately groomed.

Despite demonstrated difficulties with respect to social and 
work relationships, the veteran is clearly able to function 
socially and occupationally, as has been demonstrated by his 
recent return to his family and ability to conduct meetings 
with his sales customers.  Hence, while the veteran may have 
difficulty coping with others, the evidence does not 
demonstrate serious social or occupational impairment.  Based 
on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
rating, but is more reflective of occupational and social 
impairment, with reduced reliability and productivity, 
consistent with a 50 percent rating.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
50 percent on an extraschedular basis, since January 11, 
2000.  See 38 C.F.R. § 3.321(b)(1) (2006).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since that date.  
Moreover, the veteran has never been hospitalized or received 
counseling or medication for his PTSD; the condition is not 
shown to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  


REMAND

Reasons for remand

Entitlement to a disability rating in excess of 30 percent 
for partial paralysis of the left tibial nerve, residuals of 
SFW.

Entitlement to a disability rating in excess of 30 percent 
for scarring and residuals of SFW of the left proximal thigh, 
Muscle Groups XIV and XV.

Entitlement to a disability rating in excess of 30 percent 
for scarring and residuals of SFW of the left lower leg and 
heel, Muscle Group XII.

VCAA

As indicated, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim -- including the effective date of an award.  In the 
present appeal, the veteran was not provided a separate 
notice for the type of evidence necessary to establish 
increased ratings, to include the revised criteria for rating 
scars, or notice of the type of evidence necessary to 
establish an effective date for these disabilities.  As such 
questions are involved in the present appeal concerning these 
claims, the VCAA notice must inform the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating ultimately is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish higher initial ratings and an effective date.

VA examination

While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

In a May 2003 informal hearing presentation, the veteran's 
representative contends that the veteran is entitled to an 
increased rating under DC 8524 or should be service connected 
for partial paralysis of his left posterior tibial nerve and 
awarded an evaluation under DC 8525; and that the veteran's 
scars should be disaggregated from the ratings assigned to 
the injured muscle groups so that the veteran can be assigned 
separate ratings for the scars that are residuals of his SFWs 
under the most favorable version of the criteria for rating 
disorders of the skin.  

A review of the record shows the veteran was afforded a VA 
scar examination in December 2000, but, as noted above, the 
schedular criteria for rating disorders of the skin were 
revised during the pendency of this appeal.  The Board also 
emphasizes that the December 2000 VA examination record did 
not specifically address the nature and extent of the 
veteran's muscle injuries or scarring due to his SFWs.  In 
his January 2000 request for higher ratings and during his RO 
hearing, the veteran indicated that his pain had worsened and 
some of his scars were tender.  Thus, to give the veteran 
every consideration in connection with the claims remaining 
on appeal, the Board finds that further findings relating to 
all of his service-connected residuals of his SFW 
disabilities are needed to evaluate their current severity.  
He should be scheduled for VA dermatological, muscle, 
orthopedic or neurological examinations to ascertain the 
current severity of his SFWs disabilities.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See also Snouffer v. Gober, 10 Vet. App. 400, 
403 (1997), quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 
(1995) (To the extent the claimant asserts the disability in 
question has undergone an increase in severity since the time 
of the last examination, a new VA examination is required).

Entitlement to Initial Disability Rating in Excess of 10 
Percent for Low Back Strain

Entitlement to an Initial Compensable Disability Rating for 
Left Hip Strain 

SOC

By a February 2006 rating decision issued in August 2006, the 
AMC granted service connection for low back strain and left 
hip strain and assigned initial 10 percent and noncompensable 
(zero percent) ratings, respectively, effective from January 
18, 2000.  In a July 2007 informal hearing presentation, the 
veteran's representative disagreed with the initial ratings 
assigned for the veteran's low back and left hip strain.  The 
Board construes this pleading, as a valid notice of 
disagreement with the February 2006 rating decision.  See 
38 C.F.R. § 20.201 (2006).

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued an SOC concerning higher 
initial ratings for the veteran's low back or left hip strain 
or given the veteran an opportunity to perfect an appeal to 
the Board on these additional issues by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2005).  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances - as here, where an NOD has been filed, but an 
SOC has not been issued, the Board must remand (as opposed to 
refer) the claim to the RO for issuance of an SOC.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
of the information or evidence needed to 
establish higher disability ratings and 
effective dates for the claims remaining 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for residuals of his 
SFWs since January 1999.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims file.

2.  After any records identified above 
are obtained, schedule the veteran for VA 
dermatological, neurological, orthopedic, 
and muscles examinations, at an 
appropriate VA facility to ascertain the 
nature and extent of the veteran's 
service-connected residuals of SFWs to 
the left lower extremity, including the 
left thigh, leg and left foot.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each examiner designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The dermatological examiner should 
provide findings responsive to the 
criteria for rating scars, to include 
comment as to visible or palpable tissue 
loss and either gross distortion or 
asymmetry; scar measurements; surface 
contour; adherence to underlying tissue; 
hypo- or hyper-pigmentation; abnormal 
skin texture; missing underlying soft 
tissue; induration, and inflexibility and 
give the extent of the scarring in square 
inches or square centimeters.  The 
examiner should indicate whether the 
scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected part.  
The examiner should take into 
consideration unretouched color 
photographs of record.  

The neurological examiner should provide 
findings responsive to the criteria for 
rating the veteran's residuals of SFWs to 
the left lower extremity and identify 
which nerves are involved.  The examiner 
should indicate whether such neuropathy 
produces complete or incomplete paralysis 
of each of the affected nerves and, if 
the latter, provide an assessment of the 
severity of the disability as mild, 
moderate, or severe. 

The orthopedic/muscle examiner(s) 
should specify all current muscle 
injuries associated with the residuals 
of the veteran's SFWs to left lower 
extremity and identify each muscle 
group involved.  The examiner(s) should 
note the presence of retained foreign 
bodies on the basis of x-ray studies 
and then render an assessment, for each 
muscle group involved, as to whether 
the injury is considered slight, 
moderate, moderately severe, or severe.  
The examiner(s) should conduct range of 
motion testing of the left lower 
extremity and left foot expressed in 
degrees.  Additionally, the examiner(s) 
should indicate whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
residuals of the veteran's SFWs.  

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed along with the 
complete rationale for all conclusions 
reached, in a printed report.

3.  Then readjudicate each of the claims 
for higher ratings for residuals of the 
veteran's SFWs to the left lower 
extremity in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to any scheduled 
examination(s), the RO should apply 
3.655(b), as appropriate, in adjudicating 
the claim(s).  All possible rating 
criteria under 38 C.F.R. §§ 3.71a, 4.73, 
4.118 and 4.142a and whether separate 
ratings are warranted for scarring under 
the former or current rating criteria 
should be considered.  If any benefit 
sought on appeal is not granted, send the 
veteran and his representative an SSOC, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

4.  Send the veteran an SOC concerning 
his additional claims for higher initial 
ratings for low back and left hip strain.  
Also notify him of the time limit for 
perfecting an appeal to the Board 
concerning these additional claims by 
filing a timely substantive appeal (e.g., 
VA Form 9 or equivalent statement).  If, 
and only if, he perfects an appeal to the 
Board concerning these additional claims 
should they be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until he is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


